        Case 2:16-cv-02105-JAR Document 573 Filed 01/18/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


STEVEN WAYNE FISH, et al.,

      Plaintiffs,

v.                                                    Case No. 16-2105-JAR-JPO

SCOTT SCHWAB, in his official
Capacity as Secretary of State for the
State of Kansas,

      Defendant.


PARKER BEDNASEK, et al.,

      Plaintiffs,

v.                                                    Case No. 15-9300-JAR-JPO

SCOTT SCHWAB, in his official
Capacity as Secretary of State for the
State of Kansas,

      Defendant.


                         NOTICE OF SUBSTITUTION

      Plaintiffs sued Defendant Kris W. Kobach in his official capacity as

Secretary of State for the State of Kansas. Kobach served in that capacity until

noon on January 14, 2019. At that time, his successor, Scott Schwab, was sworn

in as Kansas Secretary of State. By operation of law, Secretary Schwab “is

automatically substituted as a party.” Fed. R. Civ. P. 25(d).
Case 2:16-cv-02105-JAR Document 573 Filed 01/18/19 Page 2 of 3




                   Respectfully submitted,

                   OFFICE OF ATTORNEY GENERAL
                   DEREK SCHMIDT

                   /s/ Toby Crouse

                   Derek Schmidt, #17781
                       Attorney General
                   Jeffrey A. Chanay, #12056
                     Chief Deputy Attorney General
                   Toby Crouse, #20030
                      Solicitor General
                   Dwight R. Carswell, #25111
                     Assistant Solicitor General
                   Bryan C. Clark, #24717
                     Assistant Solicitor General

                   Memorial Building, 2nd Floor 120
                   SW 10th Ave.
                   Topeka, Kansas 66612-1597
                     Tel: 785.296.2215
                     Fax: 785.291.3767
                   jeff.chanay@ag.ks.gov
                   toby.crouse@ag.ks.gov
                   dwight.carswell@ag.ks.gov
                   bryan.clark@ag.ks.gov

                   Attorneys for Defendant




                              2
       Case 2:16-cv-02105-JAR Document 573 Filed 01/18/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

       I hereby certify that this pleading was electronically filed with the Clerk of
the Court using the CM/ECF system and that the CM/ECF system will serve all
participants in the case that are registered CM/ECF users.


      /s/ Toby Crouse




                                         3
